Citation Nr: 1043017	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2002 
for the grant of service connection for right foot contracture 
associated with residuals of a healed fracture, right tibial 
tuberosity with traumatic arthritis.  

2.  Entitlement to an effective date earlier than July 29, 2002 
for the grant of service connection for bilateral foot calluses 
associated with healed fracture, right tibial tuberosity with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1962 
to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1962 to August 1962.  

2.  In October 2010, the Board received notice that the Veteran 
had died in August 2010.   


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  In October 2010, while the adjudication of the Veteran's 
appeal was pending, the Board received notification in the form 
of a Social Security Administration (SSA) inquiry sheet that the 
Veteran had died on August [redacted], 2010.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


